--------------------------------------------------------------------------------

ROYALITE PETROLEUM COMPANY INC.

2008 STOCK OPTION PLAN

Established October 15, 2008

ARTICLE 1.
THE PLAN

1.1           Title

This plan is entitled the "2008 Stock Option Plan" (the "Plan") of Royalite
Petroleum Company Inc., a Nevada corporation (the "Company").

1.           Purpose

The purpose of the Plan is to enhance the long-term stockholder value of the
Company by offering opportunities to directors, officers, employees and eligible
consultants of the Company and any Related Company, as defined below, to acquire
and maintain stock ownership in the Company in order to give these persons the
opportunity to participate in the Company's growth and success, and to encourage
them to remain in the service of the Company or a Related Company.

ARTICLE 2.
DEFINITIONS

2.1            Definitions

The following terms will have the following meanings in the Plan:

"Award" means any Option granted under this Plan.

"Board" means the Board of Directors of the Company.

"Cause," unless otherwise defined in the instrument evidencing the award or in
an employment or services agreement between the Company or a Related Company and
a Participant, means a material breach of the employment or services agreement,
dishonesty, fraud, misconduct, unauthorized use or disclosure of confidential
information or trade secrets, or conviction or confession of a crime punishable
by law (except minor violations), in each case as determined by the Plan
Administrator, and its determination shall be conclusive and binding.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Common Stock" means the shares of common stock, par value $0.001 per share, of
the Company.

"Consultant" means any consultant, agent, advisor or independent contractor who
provides services to the Company or a Related Company, but does not include an
officer or director of the Company.

"Consultant Participant" means a Participant who is defined as a Consultant
Participant in Article 5.

1

--------------------------------------------------------------------------------

"Corporate Transaction," unless otherwise defined in the instrument evidencing
the Award or in a written employment or services agreement between the Company
or a Related Company and a Participant, means consummation of either:

(a)

a merger or consolidation of the Company with or into any other corporation,
entity or person or

    (b)

a sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all the Company's outstanding
securities or all or substantially all the Company's assets; provided, however,
that a Corporate Transaction shall not include a Related Party Transaction.

"Disability," unless otherwise defined by the Plan Administrator, means a mental
or physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of twelve (12)
months or more and that causes the Participant to be unable, in the opinion of
the Company, to perform his or her duties for the Company or a Related Company
and to be engaged in any substantial gainful activity.

"Employment Termination Date" means, with respect to a Participant, the first
day upon which the Participant no longer has an employment or service
relationship with the Company or any Related Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means the per share value of the Common Stock determined as
follows: (a) if the Common Stock is listed on an established stock exchange or
exchanges or the NASDAQ National Market, the average closing price per share
during the ten (10) trading days immediately preceding such date on the
principal exchange on which it is traded or as reported by NASDAQ; (b) if the
Common Stock is not then listed on an exchange or the NASDAQ National Market,
but is quoted on the NASDAQ Capital Market, the OTC Bulletin Board service or
the Pink Sheets electronic quotation service, the lesser of the average of the
closing bid and ask prices per share for the Common Stock as quoted by NASD, the
OTC Bulletin Board or the Pink Sheets, as the case may be, during the ten (10)
trading days immediately preceding such date or the closing bid on the trading
date immediately before the date the options are granted; or (c) if there is no
such reported market for the Common Stock for the date in question, then an
amount determined in good faith by the Plan Administrator.

"Grant Date" means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award or such later date specified
by the Plan Administrator, and on which all conditions precedent to the grant
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.

"Incentive Stock Option" means an Option granted with the intention, as
reflected in the instrument evidencing the Option, that it qualify as an
"incentive stock option" as that term is defined in Section 422 of the Code.

"Non-Qualified Stock Option" means an Option other than an Incentive Stock
Option.

"Option" means the right to purchase Common Stock granted under Article 7.

"Option Expiration Date" has the meaning set forth in Article 7.6.

"Option Term" has the meaning set forth in Article 7.3.

2

--------------------------------------------------------------------------------

"Participant" means the person to whom an Award is granted and who meets the
eligibility requirements imposed by Article 5, including Consultant
Participants, as defined in Article 5.

"Plan Administrator" has the meaning set forth in Article 3.1.

"Related Company" means any entity that, directly or indirectly, is in control
of or is controlled by the Company.

"Related Party Transaction" means: (a) a merger or consolidation of the Company
in which the holders of shares of Common Stock immediately prior to the merger
hold at least a majority of the shares of Common Stock in the Successor
Corporation immediately after the merger; (b) a sale, lease, exchange or other
transaction in one transaction or a series of related transactions of all or
substantially all the Company's assets to a wholly-owned subsidiary corporation;
(c) a mere reincorporation of the Company; or (d) a transaction undertaken for
the sole purpose of creating a holding company that will be owned in
substantially the same proportion by the persons who held the Company's
securities immediately before such transaction.

"Securities Act" means the Securities Act of 1933, as amended.

"Successor Corporation" has the meaning set forth in Article 11.3(a) .

"Vesting Commencement Date" means the Grant Date or such other date selected by
the Plan Administrator as the date from which the Option begins to vest for
purposes of Article 7.4.

ARTICLE 3.
ADMINISTRATION

3.1            Plan Administrator

The Plan shall be administered by the Board or a committee appointed by, and
consisting of two or more members of, the Board (the "Plan Administrator"). If
and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, the Board shall consider in selecting the members of any
committee acting as Plan Administrator, with respect to any persons subject or
likely to become subject to Section 16 of the Exchange Act, the provisions
regarding (a) "outside directors" as contemplated by Section 162(m) of the Code
and (b) "non-employee directors" as contemplated by Rule 16b-3 under the
Exchange Act. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time. At any time when no
committee has been appointed to administer the Plan, then the Board will be the
Plan Administrator.

3.2            Administration and Interpretation by Plan Administrator

Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award. The Plan Administrator shall also have exclusive authority to
interpret the Plan and the terms of any instrument evidencing the Award and may
from time to time adopt and change rules and regulations of general application
for the Plan's administration. The Plan Administrator's interpretation of the
Plan and its rules and regulations, and all actions taken and determinations
made by the Plan Administrator pursuant to the Plan, shall be conclusive and
binding on all parties involved or affected. The Plan Administrator may delegate
administrative duties to such of the Company's officers as it so determines.

3

--------------------------------------------------------------------------------

ARTICLE 4.
STOCK SUBJECT TO THE PLAN

4.1            Authorized Number of Shares

Subject to adjustment from time to time as provided in this Article 4.1 and in
Articles 11.1 through 11.6, the maximum aggregate number of shares of Common
Stock available for issuance under the Plan shall be Twelve Million (12,000,000)
shares.

The maximum aggregate number of shares of Common Stock that may be optioned and
sold under the Plan will be increased effective the first day of each of the
Company’s fiscal quarters, beginning with the fiscal quarter commencing November
1, 2008, (the “Adjustment Date”) by an amount equal to the lesser of:

  (1)

that number of shares equal to 15% of the outstanding shares of Common Stock on
the applicable Adjustment Date, less (a) the number of shares of Common Stock
that may be optioned and sold under the Plan prior to the Adjustment Date, and
(b) the number of shares of Common Sock that may be optioned and sold under any
other stock option plan of the Company in effect as of the Adjustment Date; or

        (2)

such lesser number of shares of Common Stock as may be determined by the Board.

4.2            Reuse of Shares

Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise or settlement of the
Award to the extent it is exercised for or settled in shares) shall again be
available for issuance in connection with future grants of Awards under the
Plan. In the event shares issued under the Plan are reacquired by the Company
pursuant to any forfeiture provision or right of repurchase, such shares shall
again be available for the purposes of the Plan; provided, however, that the
maximum number of shares that may be issued upon the exercise of Awards shall
equal the share number stated in Article 4.1, subject to adjustment from time to
time as provided in Articles 11.1 through 11.6.

ARTICLE 5.
ELIGIBILITY

5.1            Plan Eligibility

An Award may be granted to any officer, director or employee of the Company or a
Related Company that the Plan Administrator from time to time selects. An Award
may also be granted to any consultant, agent, advisor or independent contractor
who provides services to the Company or any Related Company (a “Consultant
Participant”), so long as such Consultant Participant: (a) is a natural person;
(b) renders bona fide services that are not in connection with the offer and
sale of the Company's securities in a capital-raising transaction; and (c) does
not directly or indirectly promote or maintain a market for the Company's
securities.

4

--------------------------------------------------------------------------------

ARTICLE 6.
AWARDS

6.1            Form and Grant of Awards

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Awards may
be granted singly or in combination.

6.2            Settlement of Awards

The Company may settle Awards through the delivery of shares of Common Stock,
the granting of replacement Awards or any combination thereof as the Plan
Administrator shall determine. Any Award settlement, including payment
deferrals, may be subject to such conditions, restrictions and contingencies as
the Plan Administrator shall determine. The Plan Administrator may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest, or dividend equivalents, including converting such credits into
deferred stock equivalents.

ARTICLE 7.
AWARDS OF OPTIONS

7.1            Grant of Options

The Plan Administrator shall have the authority, in its sole discretion, to
grant Options to Participants as Incentive Stock Options or as Non-Qualified
Stock Options, which shall be appropriately designated.

7.2            Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, provided that:

(a)

the exercise price for Options granted to Participants other than Consultant
Participants shall not be less than the minimum exercise price required by
Article 8.3 with respect to Incentive Stock Options and shall not be less than
70% of the Fair Market Value of the Common Stock on the Grant Date with respect
to Non-Qualified Stock Options;

    (b)

the exercise price for Options granted to Consultant Participants shall not be
less than 70% of the Fair Market Value of the Common Stock on the Grant Date.

7.3            Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the "Option
Term") shall be as established for that Option by the Plan Administrator or, if
not so established, shall be ten years from the Grant Date.

7.4            Exercise of Options

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time.

5

--------------------------------------------------------------------------------

The Plan Administrator, in its sole discretion, may adjust the vesting schedule
of an Option held by a Participant who works less than "full-time" as that term
is defined by the Plan Administrator or who takes a Company-approved leave of
absence.

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
written stock option exercise agreement or notice, in a form and in accordance
with procedures established by the Plan Administrator, setting forth the number
of shares with respect to which the Option is being exercised, the restrictions
imposed on the shares purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Plan Administrator,
accompanied by payment in full as described in Article 7.5. An Option may be
exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Plan
Administrator.

7.5            Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by the delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be
delivered in the form of a check or bank draft or other method of payment or
some combination thereof as may be acceptable to the Plan Administrator for that
purchase.

7.6            Post-Termination Exercises

The Plan Administrator shall establish and set forth, in each instrument that
evidences an Option, whether the Option shall continue to be exercisable, and
the terms and conditions of such exercise, if the Participant ceases to be
employed by, or to provide services to, the Company or a Related Company, which
provisions may be waived or modified by the Plan Administrator at any time. If
not so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:

(a)

Except as otherwise set forth in this Article 7.6, any portion of an Option that
is not vested and exercisable on the Employment Termination Date shall expire on
such date.

      (b)

Any portion of an Option that is vested and exercisable on the Employment
Termination Date shall expire on the earliest to occur of:

      (i)

if the Participant's Employment Termination Date occurs by reason of retirement,
resignation or for any other reasons other than for Cause, Disability or death,
the day which is thirty (30) days after such Employment Termination Date;

      (ii)

if the Participant's Employment Termination Date occurs by reason of Disability
or death, the day which is six (6) months after such Employment Termination
Date; and

      (iii)

the last day of the Option Term (the "Option Expiration Date").

Notwithstanding the foregoing, if the Participant dies after his or her
Employment Termination Date, but while an Option is otherwise exercisable, the
portion of the Option that is vested and exercisable on such Employment
Termination Date shall expire upon the earlier to occur of: (A) the Option
Expiration Date, and (B) the day which is six (6) months after the date of
death, unless the Plan Administrator determines otherwise.

Also notwithstanding the foregoing, in case of termination of the Participant's
employment or service relationship for Cause, all Options granted to that
Participant shall automatically expire

6

--------------------------------------------------------------------------------


upon first notification to the Participant of such termination, unless the Plan
Administrator determines otherwise. If a Participant's employment or service
relationship with the Company is suspended pending an investigation of whether
the Participant shall be terminated for Cause, all the Participant's rights
under any Option shall likewise be suspended during the period of investigation.
If any facts that would constitute termination for Cause are discovered after
the Participant's relationship with the Company or a Related Company has ended,
any Option then held by the Participant may be immediately terminated by the
Plan Administrator, in its sole discretion.

    (c)

Unless the Plan Administrator determines otherwise, a termination of the
Participant’s status as an employee, officer, director or Consultant of the
Company or any Related Company (the “Original Position”), other than a
termination for Cause, death or Disability, the Participant shall not be deemed
to have ceased to be employed by or to have ceased providing services to the
Company or any Related Company, provided that the Participant acts as an
employee, officer, director or Consultant of the Company or a Related Company
eligible to receive an Award under the provisions of Article 5, in another
capacity, immediately upon the termination of the Original Position.

    (d)

The effect of a Company-approved leave of absence on the application of this
Article 7 shall be determined by the Plan Administrator, in its sole discretion.

    (e)

If a Participant's employment or service relationship with the Company or a
Related Company terminates by reason of Disability or death, the Option shall
become fully vested and exercisable for all the shares subject to the Option.
Such Option shall remain exercisable for the time period set forth in this
Article 7.6.

ARTICLE 8.
INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provisions of the Plan, and to the extent required by
Section 422 of the Code, Incentive Stock Options shall be subject to the
following additional terms and conditions:

8.1            Dollar Limitation

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time during any calendar year (under the Plan and all other stock
option plans of the Company) exceeds $100,000, such portion in excess of
$100,000 shall be treated as a Non-Qualified Stock Option. In the event the
Participant holds two or more such Options that become exercisable for the first
time in the same calendar year, such limitation shall be applied on the basis of
the order in which such Options are granted.

8.2            Eligible Employees

Individuals who are not employees of the Company or one of its parent
corporations or subsidiary corporations may not be granted Incentive Stock
Options.

8.3            Exercise Price

The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date, and in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a "Ten Percent Stockholder"), shall not be

7

--------------------------------------------------------------------------------

less than 110% of the Fair Market Value of the Common Stock on the Grant Date.
The determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.

8.4            Exercisability

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the Employment Termination Date if termination was for reasons other than
death or disability, (b) more than one year after the Employment Termination
Date if termination was by reason of disability, or (c) after the Participant
has been on leave of absence for more than 90 days, unless the Participant's
reemployment rights are guaranteed by statute or contract.

8.5            Taxation of Incentive Stock Options

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise. A Participant may be subject to
the alternative minimum tax at the time of exercise of an Incentive Stock
Option. The Participant shall give the Company prompt notice of any disposition
of shares acquired on the exercise of an Incentive Stock Option prior to the
expiration of such holding periods.

8.6            Code Definitions

For the purposes of this Article 8, "parent corporation", "subsidiary
corporation" and "disability" shall have the meanings attributed to those terms
for purposes of Section 422 of the Code.

ARTICLE 9.
WITHHOLDING

9.1            General

The Company may require the Participant to pay to the Company the amount of any
taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.

9.2            Payment of Withholding Obligations in Cash or Shares

The Plan Administrator may permit or require a Participant to satisfy all or
part of his or her tax withholding obligations by: (a) paying cash to the
Company, (b) having the Company withhold from any cash amounts otherwise due or
to become due from the Company to the Participant, (c) having the Company
withhold a portion of any shares of Common Stock that would otherwise be issued
to the Participant having a value equal to the tax withholding obligations (up
to the employer's minimum required tax withholding rate), or (d) surrendering
any shares of Common Stock that the Participant previously acquired having a
value equal to the tax withholding obligations (up to the employer's minimum
required tax withholding rate to the extent the Participant has held the
surrendered shares for less than six months).

8

--------------------------------------------------------------------------------

ARTICLE 10.
ASSIGNABILITY

10.1          Assignment

Neither an Award nor any interest therein may be assigned, pledged or
transferred by the Participant or made subject to attachment or similar
proceedings other than by will or by the applicable laws of descent and
distribution, and, during the Participant's lifetime, such Awards may be
exercised only by the Participant. Notwithstanding the foregoing, and to the
extent permitted by Section 422 of the Code, the Plan Administrator, in its sole
discretion, may permit a Participant to assign or transfer an Award or may
permit a Participant to designate a beneficiary who may exercise the Award or
receive payment under the Award after the Participant's death; provided,
however, that any Award so assigned or transferred shall be subject to all the
terms and conditions of the Plan and those contained in the instrument
evidencing the Award.

ARTICLE 11.
ADJUSTMENTS

11.1          Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure, including,
without limitation, a Related Party Transaction, results in: (a) the outstanding
shares of Common Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or kind of securities of the
Company or of any other corporation, or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan Administrator
shall make proportional adjustments in: (i) the maximum number and kind of
securities subject to the Plan and issuable as Awards as set forth in Article 4,
and (ii) the number and kind of securities that are subject to any outstanding
Award and the per share price of such securities, without any change in the
aggregate price to be paid therefor. The determination by the Plan Administrator
as to the terms of any of the foregoing adjustments shall be conclusive and
binding. Notwithstanding the foregoing, a dissolution or liquidation of the
Company or a Corporate Transaction shall not be governed by this Article 11.1
but shall be governed by Articles 11.2 and 11.3, respectively.

11.2          Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options denominated
in units shall terminate immediately prior to the dissolution or liquidation of
the Company. To the extent a forfeiture provision or repurchase right applicable
to an Award has not been waived by the Plan Administrator, the Award shall be
forfeited immediately prior to the consummation of the dissolution or
liquidation.

11.3          Corporate Transaction

Options

(a)

In the event of a Corporate Transaction, except as otherwise provided in the
instrument evidencing an Option (or in a written employment or services
agreement between a Participant and the Company or Related Company) and except
as provided in subsection (b) below, each outstanding Option shall be assumed or
an equivalent option or right substituted by the

9

--------------------------------------------------------------------------------


surviving corporation, the successor corporation or its parent corporation, as
applicable (the "Successor Corporation").

    (b)

If, in connection with a Corporate Transaction, the Successor Corporation
refuses to assume or substitute for an Option, then each such outstanding Option
shall become fully vested and exercisable with respect to 100% of the unvested
portion of the Option. In such case, the Plan Administrator shall notify the
Participant in writing or electronically that the unvested portion of the Option
specified above shall be fully vested and exercisable for a specified time
period. At the expiration of the time period, the Option shall terminate,
provided that the Corporate Transaction has occurred.

    (c)

For the purposes of this Article 11.3, the Option shall be considered assumed or
substituted for if following the Corporate Transaction the option or right
confers the right to purchase or receive, for each share of Common Stock subject
to the Option immediately prior to the Corporate Transaction, the consideration
(whether stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the Corporate
Transaction is not solely common stock of the Successor Corporation, the Plan
Administrator may, with the consent of the Successor Corporation, provide for
the consideration to be received upon the exercise of the Option, for each share
of Common Stock subject thereto, to be solely common stock of the Successor
Corporation substantially equal in fair market value to the per share
consideration received by holders of Common Stock in the Corporate Transaction.
The determination of such substantial equality of value of consideration shall
be made by the Plan Administrator and its determination shall be conclusive and
binding.

    (d)

All Options shall terminate and cease to remain outstanding immediately
following the Corporate Transaction, except to the extent assumed by the
Successor Corporation.

11.4          Further Adjustment of Awards

Subject to Articles 11.2 and 11.3, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation or change of control of the Company, as defined by
the Plan Administrator, to take such further action as it determines to be
necessary or advisable, and fair and equitable to the Participants, with respect
to Awards. Such authorized action may include (but shall not be limited to)
establishing, amending or waiving the type, terms, conditions or duration of, or
restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise, lifting restrictions and other modifications, and
the Plan Administrator may take such actions with respect to all Participants,
to certain categories of Participants or only to individual Participants. The
Plan Administrator may take such action before or after granting Awards to which
the action relates and before or after any public announcement with respect to
such sale, merger, consolidation, reorganization, liquidation or change of
control that is the reason for such action.

11.5          Limitations

The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

10

--------------------------------------------------------------------------------

11.6          Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

ARTICLE 12.
AMENDMENT AND TERMINATION

12.1          Amendment or Termination of Plan

The Board may suspend, amend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that to the extent required for compliance with Section 422 of the Code or any
applicable law or regulation, stockholder approval shall be required for any
amendment that would: (a) increase the total number of shares available for
issuance under the Plan, (b) modify the class of employees eligible to receive
Options, or (c) otherwise require stockholder approval under any applicable law
or regulation. Any amendment made to the Plan that would constitute a
"modification" to Incentive Stock Options outstanding on the date of such
amendment shall not, without the consent of the Participant, be applicable to
such outstanding Incentive Stock Options but shall have prospective effect only.

12.2          Term of Plan

Unless sooner terminated as provided herein, the Plan shall terminate ten years
after the earlier of the Plan's adoption by the Board and approval by the
stockholders.

12.3          Consent of Participant

The suspension, amendment or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to Articles
11.1 through 11.6 shall not be subject to these restrictions.

ARTICLE 13.
GENERAL

13.1          Evidence of Awards

Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.

13.2          No Individual Rights

Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without Cause.

11

--------------------------------------------------------------------------------

13.3          Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

13.4          No Rights as a Stockholder

No Option denominated in units shall entitle the Participant to any cash
dividend, voting or other right of a stockholder unless and until the date of
issuance under the Plan of the shares that are the subject of such Award.

13.5          Compliance With Laws and Regulations

Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.
Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an "incentive stock option" within the
meaning of Section 422 of the Code.

13.6          Participants in Other Countries

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Company or any Related
Company may operate to assure the viability of the benefits from Awards granted
to Participants employed in such countries and to meet the objectives of the
Plan.

13.7          No Trust or Fund

The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

12

--------------------------------------------------------------------------------

13.8          Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator's determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

13.9          Choice of Law

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Nevada without giving effect to principles
of conflicts of law.

ARTICLE 14.
EFFECTIVE DATE

14.1          Effective Date of Plan

The effective date is the date on which the Plan is adopted by the Board. If the
stockholders of the Company do not approve the Plan within twelve (12) months
after the Board's adoption of the Plan, any Incentive Stock Options granted
under the Plan will be treated as Non-Qualified Stock Options.

13

--------------------------------------------------------------------------------